Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

CARBON ADDITIVES FOR DIRECT COATING OF SILICON-DOMINANT ANODES

Examiner: Adam Arciero	SN: 16/681,571	Art Unit: 1727	August 11, 2021

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 22, 2021 has been entered.  Claims 1-2, 7-12 and 17-19 are currently pending.  Claims 1 and 10 have been amended.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 7-12 and 17-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The original disclosure does not provide support for wherein the carbon-based binder yields carbon constituting less than 5% of a weight of a formed anode after pyrolysis.  Applicant’s response does not state where support for the amendment is found.  In addition, the original disclosure provides support for a carbon-based binder to be between 4-10% of a weight of a formed anode after pyrolysis.  Therefore, the claims contain new matter.

Claim Rejections - 35 USC § 103
The claim rejections under 35 U.S.C. 103(a) as being unpatentable over Park et al. and Abdelsalam et al. on claims 1-2, 7-12 and 17-19 are withdrawn because Applicant’s arguments are persuasive.
Claims 1-2, 7, 9, 10-12, 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2014/0170482 A1) in view of Huang et al. (US 2012/0219852 A1).
As to Claims 1-2 and 10-11, it is noted that the claims are product-by-process claims.  The courts have held that “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  See MPEP 2113.  Park ‘482 discloses a composition comprising a silicon-dominated anode active material a carbon-based binder; and a carbon-based additive (paragraphs [0083], [0088] and [0090]).  Park ‘482 further discloses wherein the composition undergoes pyrolysis at a temperature with a lower limit of “about 900ºC” which overlaps with less than 850ºC (paragraph [0097]).  The courts have held that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  See MPEP 2144.05, I.  In addition, the courts have held that generally, differences in temperature will not support patentability of subject matter encompassed by the prior art unless there is evidence indicating such temperature is critical.  See MPEP 2144.05, II, A.    Park ‘482 discloses of a silicon-carbon anode composite material that provides silicon in an amount of less than about 90 wt% after pyrolysis (paragraph [0055]).  This range is very close to the claimed range of more than 90%.  The courts have held that a prima facie case of obviousness exist where the claimed ranges do not overlap with the prior art but are merely close.  See MPEP 2144.05, I.  At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the method of Park ‘482 to pyrolyze the anode mixture at a temperature less than 850ºC and to provide silicon in the claimed amount because Park ‘482 teaches that wrinkle free films can be formed and delamination is prevented (paragraph [0098]).
prima facie case of obviousness exists.  See MPEP 2144.05, I.  
As to Claims 7 and 17, Park ‘482 discloses using Super-P as a conductive additive (paragraph [0063]).
As to Claims 9 and 19, Park ‘482 discloses wherein the anode active material comprises PAI (paragraph [0090]).
As to Claim 12, Park ‘482 discloses wherein the anode is formed by being directly coated onto a current collector (paragraph [0091]).

Claims 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2014/0170482 A1) in view of Huang et al. (US 2012/0219852 A1) as applied to claims 1-2, 7, 9, 10-12, 17 and 19 above and in further view of Abdelsalam et al. (US 2015/0004488 A1).
As to Claims 8 and 18, Park ‘482 does not specifically disclose the claimed surface area of the carbon material.
2/g (paragraph [0125]).  This range overlaps with the claimed range.  The courts have held that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  See MPEP 2144.05, I.  At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the surface area of the carbon additive of modified Park ‘482 to fall within the claimed range because Abdelsalam et al. teaches that an anode material with a high capacity is provided (paragraph [0009]).

Response to Arguments
Applicant’s arguments, see Remarks, filed June 21, 2021, with respect to the rejection(s) of claim(s) 1 and 10 under 35 USC 103(a) in regards to the Abdelsalam reference have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection has been made above.
Applicant's arguments with respect to the claims have been considered but are not persuasive. 
Applicant’s principle arguments are:
a) Park ‘482 does not teach the claimed range for the amount of silicon (claims 1 and 10).

In response to Applicant’s arguments, please consider the following comments:
prima facie case of obviousness exist where the claimed ranges do not overlap with the prior art but are merely close.  See MPEP 2144.05, I.  In addition, the new prior art reference applied above teaches the claimed ranges.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ARCIERO whose telephone number is (571)270-5116.  The examiner can normally be reached on Monday-Friday 8:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADAM A ARCIERO/Examiner, Art Unit 1727